DETAILED ACTION
Status of Application
1.	The claims 1-25 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 15/893,584. 

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 02/12/2020, 01/06/2021, and 07/28/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-4, 6-16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Breitenbucher et al (US 5573984) in view of Gygax et al (US 7601297).
	Regarding claim 1, Breitenbucher et al teaches a porous body usable for the storage of vaporizable substances. This body is thus a liquid reservoir. The body comprises a glass having an open-pore volume of 50-85% and a mean pore size of 10-350 µm (see Abstract and column 3, lines 10-15). Breitenbucher does not specify the glass transition temperature of the porous glass. However, the Breitenbucher glasses are taught to be equivalent soda lime silicate and borosilicate glasses as those of the instant claims, and meet each compositional limitation therein. Said glasses would thus inherently have equivalent glass transition temperatures.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Breitenbucher teaches that the inventive sintered glass body comprises absorbed therein a liquid to be vaporized, such as a perfume or air freshener fluid (see claim 1), but does not specify that the liquid is an organic carrier liquid. However, it would have been obvious to one of ordinary skill in the art to modify Breitenbucher in view of Gygax et al in order to use the carrier liquids specified therein, because Gygax teaches a similar device for dispensing fragrances, and provides specific teachings as to the carrier liquid types to be used. Gygax teaches a fragrance dispensing device comprising a reservoir and teaches that liquid carriers such as propylene glycol can be used to contain the fragrant compounds. This teaching would have provided motivation to one of ordinary skill in the art to use these carrier liquids for this purpose in the Breitenbucher reservoir and device containing the same, because the lack of specific teaching in Breitenbucher as to the appropriate liquid for use would cause one to look to other teachings for guidance in this matter. Gygax provides such a guiding teaching, and one would have had a reasonable expectation of success in the modification because Breitenbucher and Gygax are drawn to equivalent types of vaporizing devices. Each limitation of instant claim 1 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 2, Breitenbucher teaches a porosity of 30-85%. The content of organic liquid in the porosity of the Breitenbucher porous sintered body would thus be such that its weight would be 50 wt% or greater of that of the sintered body. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
	Regarding claim 3, Gygax teaches a propylene glycol carrier liquid. 
	Regarding claim 4, Breitenbucher teaches that the porous sintered reservoir comprises a liquid that can contain a perfume (fragrant substance). 
	Regarding claim 6, Breitenbucher teaches a porous body that constitutes a liquid reservoir. This porous body is a one-piece shaped part. 
	Regarding claim 7, as discussed above, Breitenbucher teaches an equivalent sintered porous body that comprises therein propylene glycol. This equivalent porous body would also necessarily be equivalent in terms of ability to absorb propylene glycol, and could thus necessarily absorb 50% of the mass of the body in 3 hours at 20 °C. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Regarding claim 8, the equivalent Breitenbucher glass, having equivalent porosity and size features to that of the instant claim, necessarily also has equivalent propylene glycol adsorption and desorption properties. The further limitations of claim 8 are therefore met by the prior art of record. 
Regarding claim 9, as discussed above, the equivalent Breitenbucher glasses that meet each compositional limitation of the instant claims necessarily have an equivalent coefficient of linear thermal expansion. The further limitations of said claim are therefore met by the teachings of prior art of record. 
Regarding claim 10, Breitenbucher teaches a mean pore size of 10-350 µm.
Regarding claim 11, Breitenbucher teaches a porosity of 30-85%. This range overlaps and thus renders obvious the range of instant claim 11. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Claim 11 is therefore obvious and not patentably distinct over the prior art of record. 
Regarding claim 12, Breitenbucher teaches embodiments wherein the inventive glass making up the porous body is a borosilicate glass or a soda-lime glass (see column 2, lines 40-50).
Regarding claim 13, Breitenbucher teaches an embodiment wherein the glass comprises 70-75 wt% SiO2, 12-16 wt% Na2O+K2O, 8-11 wt% CaO, 2-5 wt% MgO, and about 1 wt% Al2O-3 (see column 2, lines 42-47).
Regarding claim 14, Breitenbucher teaches an embodiment wherein the glass comprises 70-85 wt% SiO2, 5-15 wt% B2O3,  3-7 wt% alkali metal oxides, 0-4 wt% alkaline earth metal oxides, and 2-5 wt% Al2O¬3 (see column 2, lines 47-53).
	Regarding claim 15, Breitenbucher teaches a glass embodiment comprising 70-75 wt% SiO2, 12-16 wt% Na2O+K2O, 8-11 wt% CaO, 2-5 wt% MgO, and about 1 wt% Al2O-3 (see column 2, lines 42-47). The SiO2, Al2O3, and CaO contents fall within the corresponding ranges of the instant claim. The MgO content range overlaps and thus renders obvious that of the instant claim. The Na2O and K2O contents of the Breitenbucher glass are taught in combination. However, these two components are present in ranges given by the aforementioned combined range such that each overlaps the instant claim ranges of 0-15 wt% and 2-14 wt% for Na2O and K2O, respectively. One of ordinary skill would have arrived at sodium and potassium oxide contents that meet the instant claim limitations through routine optimization and experimentation with the amount of each of said oxides in the 12-16 wt% amount taught by Breitenbucher as being the content of these two oxides. Each further component present in instant claim 15 is not contained in the aforementioned Breitenbucher glass, and as the lower bounds for these contents are 0 wt%, the further compositional limitations of the claim are met. Claim 15 is therefore obvious and not patentably distinct over the prior art of record. 
	Regarding claim 16, Breitenbucher teaches an embodiment wherein the glass comprises 70-85 wt% SiO2, 5-15 wt% B2O3,  3-7 wt% alkali metal oxides, 0-4 wt% alkaline earth metal oxides, and 2-5 wt% Al2O-3 (see column 2, lines 47-53). The SiO2, Al2O3, and B2O3 contents overlap and thus render obvious the corresponding ranges of the instant claim. The alkali metal oxide content necessarily constitutes the amounts of K2O and Na2O in the Breitenbucher glass; this combined range overlaps the combined amount of the K2O and Na2O amount ranges of the instant claim. Thus, routine optimization and experimentation with the amounts of these two alkali metal oxides in the overlapping range of Breitenbucher would lead one of ordinary skill in the art to a glass with potassium oxide and sodium oxide contents also overlapping the corresponding ranges of instant claim 16. Similarly, the overlapping range for alkaline earth metal oxide content in Breitenbucher necessarily includes the MgO content. Thus, routine optimization in choosing a MgO content from this overlapping prior art range would lead to a glass wherein the MgO content was 2-10 wt%. 
	Each further limitation of claim 16 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 18, Breitenbucher teaches an embodiment wherein the glass comprises 70-85 wt% SiO2, 5-15 wt% B2O3,  3-7 wt% alkali metal oxides, 0-4 wt% alkaline earth metal oxides, and 2-5 wt% Al2O-3 (see column 2, lines 47-53). The SiO2, Al2O3, and B2O3 contents overlap and thus render obvious the corresponding ranges of the instant claim. The alkali metal oxide content necessarily constitutes the amounts of K2O and Na2O in the Breitenbucher glass; this combined range overlaps the combined amount of the K2O and Na2O amount ranges of the instant claim. Thus, routine optimization and experimentation with the amounts of these two alkali metal oxides in the overlapping range of Breitenbucher would lead one of ordinary skill in the art to a glass with potassium oxide and sodium oxide contents also overlapping the corresponding ranges of instant claim 15. Similarly, the overlapping range for alkaline earth metal oxide content in Breitenbucher necessarily includes the MgO content. Thus, routine optimization in choosing a MgO content from this overlapping prior art range would lead to a glass wherein the MgO content was 2-10 wt%. 
	Each further limitation of claim 18 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
10.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Breitenbucher et al (US 5573984) in view of Gygax et al (US 7601297) and in further view of Poston et al (US 2014/0069424) and Goniewicz et al (Nicotine Levels in Electronic Cigarettes). 
	Regarding claim 5, the claim differs from Breitenbucher et al in view of Gygax et al as applied above because Breitenbucher teaches that the inventive atomizing device is used to distribute substances such as fragrances and insect repellants rather than nicotine-containing compounds. However, it would have been obvious to one of ordinary skill in the art to modify Breitenbucher in further view of Poston et al in order to use the device for nicotine distribution applications because Poston teaches a similar vaporizer unit comprising a reservoir and used in similar fragrance generating applications (see paragraph 0074), and teaches that the device can also be used for nicotine (see paragraph 0082). This teaching would have provided motivation to one of ordinary skill in the art to also use the Breitenbucher device for nicotine atomization as an additional application, and thus to have within its reservoir a carrier liquid containing nicotine. Motivation would come from the ability to have an addition advantageous commercial use for the Breitenbucher product, and one would have had a reasonable expectation of success with the modification because Poston indicates that vaporizer devices such as those of Breitenbucher can be used for both fragrance and nicotine vaporization applications. 
	Claim 5 further differs from Breitenbucher because Breitenbucher does not teach a concentration of nicotine in carrier liquid within the reservoir. However, it would have been obvious to one of ordinary skill in the art to modify Breitenbucher in further view of Goniewicz et al in order to use nicotine concentrations taught therein, because Goniewicz et al teaches concentrations of common and commercially available liquids used in vaporization devices. Goniewicz teaches that nicotine levels in electronic cigarettes (of which the device taught by Breitenbucher is one as modified in view of Poston) generally use cartridges (reservoirs) containing nicotine in a concentration falling with the range of 1-30 mg/mL (see Table 1). This would indicate to a skilled artisan that these values should be what is used for the concentration of nicotine when using the Breitenbucher vaporizing device in this application as modified in view of Poston. Each limitation of instant claim 5 is thus taught by the prior art of record. Claim 5 is thus obvious and not patentably distinct. 
11.	Claims 20-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Breitenbucher et al (US 5573984) in view of Poston et al (US 2014/0069424).
	Regarding claim 20, Breitenbucher et al teaches a porous body usable for the storage of vaporizable substances. This body is thus a liquid reservoir. The body comprises a glass having an open-pore volume of 50-85% and a mean pore size of 10-350 µm (see Abstract and column 3, lines 10-15). Breitenbucher does not specify the glass transition temperature of the porous glass. However, the Breitenbucher glasses are taught to be equivalent soda lime silicate and borosilicate glasses as those of the instant claims, and meet each compositional limitation therein. Said glasses would thus inherently have equivalent glass transition temperatures.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Claim 20 differs from Breitenbucher because while Breitenbucher teaches the inventive porous body used in a vaporizing (evaporator) unit, it does not specify the presence of a heating element. However, it would have been obvious to one of ordinary skill in the art to modify Breitenbucher in view of Poston et al in order to use the configuration taught therein that comprises a heating element, because Poston teaches a similar vaporizer unit comprising a reservoir and used in similar fragrance generating applications (see paragraph 0074), and provides a more thorough teachings as to the components of said vaporizer unit. Poston teaches a device for vaporizing liquid for inhalation, and teaches that the components of said device include a liquid reservoir along with a heater (see Fig. 1). This teaching would have provided motivation to one of ordinary skill in the art for using such a heating element in the device taught by Breitenbucher, because it shows that such an element is a critical component in creating vapor. Each limitation of instant claim 20 is thus taught by the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 21, Poston teaches that the heating element is arranged appropriately so as to most effectively heat the aerosol-forming substrate (see paragraph 0055). This would motivate and cause one of ordinary skill in the art to experiment with heating element placement and, through routine optimization and experimentation, arrive at a placement in contact with the liquid reservoir. 
	Regarding claim 22, Poston teaches that the heating element can be a metal foil (see paragraph 0057). 
	Regarding claim 23, Poston teaches that the inventive device is in the form of an electronic cigarette (see paragraph 0023). 
	Regarding claim 24, Poston teaches that the inventive device is in the form of a medication administration device (see paragraph 0027). 
	Regarding claim 25, Poston teaches that the inventive device is thermally heated and can be used for vaporization of fragrant substances (see paragraph 0074). 
Allowable Subject Matter
12.	Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest liquid reservoir meeting each limitation of instant claim 1 and further meeting the SiO2, B2O3, Al2O3, and BaO limitations of instant claim 17. The prior art also does not teach or suggest a liquid reservoir meeting each limitation of instant claim 1 and further meeting the SiO2, B2O3, Al-2O3, MgO, CaO, BaO, SrO, ZnO, and MgO+CaO+BaO limitations of instant claim 19.
Conclusion
13.	Claims 1-16, 18, and 20-25 are rejected. Claims 17 and 19 are objected to. 
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW10 September 2021